Citation Nr: 0123424	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to April 1, 1997, for 
an additional compensation allowance for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's DD Form 214 shows he served from January 1986 
to May 1989, and had more than five years of total prior 
active service.   


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  
The Board in January 2001 remanded the case since the veteran 
had requested a Board hearing at the RO.  He did not appear 
on the original hearing dated in June 2001 or on the date of 
the rescheduled hearing in July 2001.  He did not seek to 
have the hearing rescheduled and his representative has not 
advised the Board of the veteran's desire for a hearing 
before the Board considers the matter on appeal.


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since 1989; he filed with VA in a timely manner 
the necessary documentation to establish entitlement to 
additional compensation for a dependent child from a marriage 
terminated in 1990.  

2.  The veteran reported in a VA dependent status form 
completed in October 1992 that he was currently married to 
JSU and had one child from a previous marriage. 

3.  The RO in November 1992 mailed the veteran a VA form 
seeking the Social Security Account Numbers for his 
dependents; the VA form was mailed to his address of record. 

4.  In a VA dependent status questionnaire the veteran 
completed and submitted to VA in March 1997 he reported the 
SSAN for his spouse JSU, to whom he had been married since 
July 1992.

5.  The RO in May 1997 advised the veteran that payment of 
additional compensation for his spouse was effective from 
April 1, 1997.


CONCLUSION OF LAW

The criteria for an effective date, prior to April 1, 1997, 
for an additional compensation allowance for a dependent 
spouse, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 1.575, 3.155, 3.158, 
3.204, 3.216, 3.400, 3.401(b) (2000) 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the veteran filed his initial VA 
compensation claim in 1989 which the RO granted.  The RO 
letter in 1990 that explained the 10 percent rating did not 
mention any additional compensation for a spouse or dependent 
child, although the veteran had mentioned both in his VA 
benefit application.  

In November 1990 he submitted a VA Form 21-686c "Declaration 
of Status of Dependents" (hereafter 21-686c) that advised VA 
he was divorced in August 1990 and that his former spouse had 
custody of the child.  VA in 1991 notified him of a 
compensation increase and that his benefit included an 
allowance for the dependent child.  He was also instructed to 
notify VA immediately of any change in dependent status.  

The record shows that the veteran continued to prosecute 
various VA benefit claims in the early 1990's.  In October 
1992, he provided the RO with a completed 21-686c that showed 
his marriage to JSU in July 1992.  He provided the name of 
his child from a former marriage.  He provided a copy of the 
certificate of marriage in July 1992.  There was no block 
specified on the version of the 21-686c for Social Security 
Account Numbers (SSAN) for the spouse or child.   

The record contains a "(RO COPY)" of a VA Form 20-8992 
dated in November 1992 that advised the veteran his 
application did not contain dependent's SSAN, that this 
information was required by law, and that VA could not pay 
benefits without the information.  The form information also 
explained that he should inform VA if no SSAN was issued and 
the reason.  The letter also advised him that if the 
information was not received within a year, the benefit could 
only be paid from the date VA received the evidence.  The 
letter was mailed to the veteran at the address he provided 
on the 21-686c.  

The record shows that the veteran corresponded with the RO 
following Board remands in March 1994.  Extensive records for 
the veteran mention he was married but did not include a SSAN 
for his spouse.  RO notices in late 1995 of increased 
compensation advised him that he received additional benefits 
for his dependent child.  A VA Form 21-527 "Income-Net Worth 
and Employment Statement" he submitted in 1996 did not 
identify his current spouse, although he indicated on the 
form that he was married and living with his spouse.  The RO 
notice of additional benefits in 1997 mentioned his 
daughter's eligibility.

The record shows that in March 1997 the RO received a 
completed 21-686c, the February 1995 version that included 
the SSAN for his spouse JSU in the block designated for the 
information.  He stated in a cover letter that it appeared 
his spouse was not added when he previously updated his 
record.  He asked for a spouse allowance from the date of 
marriage in July 1992.  The RO again asked him for additional 
information, including the SSAN for his child if issued, and 
he explained that he had not obtained a SSAN for his child, 
age 6.  

After the RO in May 1997 advised him that an earlier 
effective date was not possible, the veteran asked for a copy 
of the 21-686c from October 1992 and the VA letter of 
November 1992.  After the RO provided these documents, he 
said he would support his contentions at the hearing.  In his 
substantive appeal and another letter, he argued in essence 
that the 21-686c was fully completed and did not ask for the 
SSAN, and that he had never received the letter, VA Form 20-
8992.  He stated that if he had received it, he could have 
called VA with the information.  

The veteran in 1999 asked for a "teleconference" hearing.  
The record shows he did not appear for the hearing scheduled 
in September 2000.  Pursuant to the Board remand, an in 
person Board hearing at the RO was scheduled for June 2001.  
He did not appear for the hearing.  He did not appear for the 
rescheduled Board hearing at the RO in July 2001.


Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The effective date for additional compensation or pension for 
dependents shall be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  38 U.S.C. 5110(f)); 38 
C.F.R. § 3.401(b).

(a) Except as provided in paragraph (b) of this section, no 
one will be denied any right, benefit, or privilege provided 
by law because of refusal to disclose to the Department of 
Veterans Affairs a social security number.

(b) VA shall require mandatory disclosure of a claimant's or 
beneficiary's social security number (including the social 
security number of a dependent of a claimant or beneficiary) 
on necessary forms as prescribed by the Secretary as a 
condition precedent to receipt or continuation of receipt of 
compensation or pension payable under the provisions of 
chapters 11, 13 and 15 of title 38, United States Code, 
provided, however, that a claimant shall not be required to 
furnish VA with a social security number for any person to 
whom a social security number has not been assigned. VA may 
also require mandatory disclosure of an applicant's social 
security number as a condition for receiving loan guaranty 
benefits and a social security number or other taxpayer 
identification number from existing direct and 
vendee loan borrowers and as a condition precedent to receipt 
of a VA-guaranteed loan, direct loan or vendee loan, under 
chapter 37 of title 38, United States Code. (Pub. L. 97-365, 
sec. 4)


(c) A person requested by VA to disclose a social security 
number shall be told, as prescribed by Sec. 1.578(c), whether 
disclosure is voluntary or mandatory. The person shall also 
be told that VA is requesting the social security number 
under the authority of title 38 U.S.C., or in the case of 
existing direct or vendee loan borrowers, under the authority 
of 26 U.S.C. 6109(a) in conjunction with sections 
145 and 148 of Pub. L. 98-369, or in the case of loan 
applicants, under the authority of section 4 of Pub. L. 97-
365. The person shall also be told that it will be used in 
the administration of veterans' benefits in the 
identification of veterans or persons claiming or receiving 
VA benefits and their records, that it may be used in making 
reports to the Internal Revenue Service where required by 
law, and to determine whether a loan guaranty applicant has 
been identified as a delinquent taxpayer 
by the Internal Revenue Service, and that such taxpayers may 
have their loan applications rejected, and that it may be 
used to verify social security benefit entitlement (including 
amounts payable) with the Social Security Administration and, 
for other purposes where authorized by both title 38 U.S.C., 
and the Privacy Act of 1974, (Pub. L. 93-579), or, where 
required by another statute. (Pub. L. 97-365, sec. 4).  
38 C.F.R. § 1.575.

Any person who applies for or receives any compensation or 
pension benefit as defined in Secs. 3.3, 3.4, or 3.5 of this 
part, or the monetary allowance for a child suffering from 
spina bifida who is a child of a Vietnam veteran under Sec. 
3.814 of this part, shall, as a condition for receipt or 
continued receipt of benefits, furnish the 
Department of Veterans Affairs upon request with his or her 
social security number and the social security number of any 
dependent or beneficiary on whose behalf, or based upon whom, 
benefits are sought or received. However, no one shall be 
required to furnish a social security number for any person 
to whom none has been assigned. Benefits will be terminated 
if a beneficiary fails to furnish the Department of Veterans 
Affairs with his or her social security number or the social 
security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received, 
within 60 days from the date the beneficiary is requested to 
furnish the social security number.  38 C.F.R. § 3.216.  

(a)(1) Except as provided in paragraph (a)(2) of this 
section, VA will accept, for the purpose of determining 
entitlement to benefits under laws administered by VA, the 
written statement of a claimant as proof of marriage, 
dissolution of a marriage, birth of a child, or death of a 
dependent, provided that the statement contains: the date 
(month and year) and place of the event; the full name and 
relationship of the other person to the claimant; and, where 
the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child. In addition, a claimant must provide the social 
security number of any dependent on whose behalf he or she is 
seeking benefits (see Sec. 3.216).  

(2) VA shall require the types of evidence indicated in Secs. 
3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.  
38 C.F.R. § 3.204.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 

After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing an earlier effective date exists, 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant and his 
representative of the evidence needed to substantiate the 
claim by virtue of rating decisions, a statement of the case, 
and other correspondence pertinent to the current claim, and 
in particular provided the veteran copies of the pertinent 
correspondence.  The appellant and his representative were 
afforded the opportunity to submit arguments in support of 
the claim, and in fact did so.  The appellant was also 
afforded the opportunity to appear at Board hearings.  He did 
not attend the hearings as scheduled, and offered no reasons 
for failing to appear at the recent Board hearing.  

The contentions are directed to the RO's request for 
pertinent information, specifically whether it was made in 
accordance with administrative procedures.  Thus, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  The Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  The 
holding in Stegall v. West, 11 Vet. App. 268 (1998), requires 
that the Board ensure compliance with the terms of a remand 
unless such failure to comply is shown to have not prejudiced 
the appellant.  

After review of the development of the claim, it is the 
opinion of the Board that the RO has substantially completed 
the development asked for by the Board, and in so doing, has 
satisfied the requirements of Stegall as well as the VCAA.  
The VA scheduled a personal hearing, but the veteran did not 
report for the hearing initially scheduled in June 2001, and 
then rescheduled in July 2001.  As a result, the Board 
believes the record is complete to the extent possible. 

In remanding the case, the Board sought to more fully develop 
the claim.  Neither the veteran nor his representative have 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial in the claim from 
the standpoint of substantiating compliance with VA 
regulations prior to March 1997.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through stating 
the reasoning against the claim, arranging a personal hearing 
and providing copies of the pertinent VA correspondence.  The 
Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Earlier effective date for additional 
compensation 
for a dependent spouse.

The two questions in this case concern the requirement that a 
claimant provide the SSAN for a claimed dependent before 
payment of an additional compensation allowance and, if so, 
whether the claimant has rebutted the presumption of 
administrative regularity to obtain an earlier effective date 
for such payment.  If evidence requested by VA in connection 
with a claim is not furnished within one year, the claim will 
be considered abandoned and further action will be considered 
a new claim upon which payments shall commence no earlier 
than the date of such new claim.  38 C.F.R. § 3.158(a); see 
also Wamhoff v. Brown, 8 Vet. App. 517, 520 (1996).  Further; 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) holds that 
claimants deemed to have knowledge of requirements of section 
3.158(a)) (citing Federal Crop Insurance Corp. v. Merrill, 
332 U.S. 380, 384-85, 92 L. Ed. 10, 68 S. Ct. 1 (1947) 
(charging those dealing with the Government with knowledge of 
federal statutes and regulations)). 

Section 5110(f) provides that an award of additional 
compensation on account of dependents shall be payable from 
the effective date of rating; but only if proof of dependents 
is received within one year from the date of notification of 
such rating action.  The effective date for payment due to a 
claimant based on dependency shall be the latest of: (1) the 
date of claim; (2) the date dependency arises; (3) the 
effective date of the qualifying disability, so long as 
evidence of dependency is received by VA within one year of 
notification of such rating; or (4) the date of commencement 
of the veteran's award.  The date of claim includes the date 
notice is received of the dependent's existence, if evidence 
is received within 1 year of such request.  38 C.F.R. § 
3.401(b).

The regulations provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement to benefits as long as the statement 
contains the month, year, and place of the event, the full 
name and relationship of the other person to the claimant, 
and the spouse's social security number. 38 C.F.R. § 
3.204(a)(1).  Other evidence is required under certain 
circumstances.  See 38 C.F.R. § 3.204(a)(2) (requiring 
evidence of the types indicated in 38 C.F.R. §§ 3.205 through 
3.211).  Sections 3.205 to 3.207 prescribe basic evidence 
relating to marriage and divorce.  However, the SSAN is also 
required as indicated under sections 3.204, 3.216 and 1.575.

Here, the Board finds that the RO correctly denied an earlier 
effective date.  The Secretary has authority to prescribe the 
nature and extent of the proof required in order to establish 
a right to VA benefits. See 38 U.S.C.A. § 501.  The VA form 
for dependent status, which the appellant submitted in 
October 1992, was supplemented with a copy of the marriage 
certificate evidencing his current marriage as required.  38 
U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998), cert. denied, 525 U.S. 834, 142 L. Ed. 2d 71, 119 
S. Ct. 90 (1998).  

The record includes copies of the appellant's 1992 marriage 
certificate, but does not evidence the spouse's SSAN until 
early 1997.  The VA's November 1992 letter sent to his 
current address advised him of the need for the SSAN or an 
explanation why it is not available which would seem to 
satisfy the notice requirement of section 1.575.  However, 
the evidence does not show that he complied with this 
requirement, and the information was not received until 1997.  
Thus, VA as required under 38 U.S.C.A § 5103, notified the 
veteran of evidence necessary to complete the application for 
benefits.  His recollections are that he did not receive the 
request in 1992, and was not aware that he was not receiving 
additional compensation until 1997.  An award of dependency 
benefits is contingent on VA receiving information.  38 
C.F.R. §§ 3.401(b). 

Under section 3.158(a) a claim is considered abandoned if 
evidence is not furnished within one year of VA's request, 
which here is evidenced through the VA letter in November 
1992.  It was the holding in Montalvo v. Brown, 7 Vet. App. 
312, 314 (1995). that "furnish" constitutes something "more 
than mere mailing," and requires actual receipt.  In the 
absence of any evidence that VA received the appellant's 
spouse's SSAN prior to 1997, there is no contested fact 
supporting a contrary finding.  As to his assertion of belief 
that he already received such allowance, the Board cannot 
overlook the numerous award letters on file that clearly 
informed the veteran his VA benefit payment included an 
additional amount for a dependent child and made no reference 
to such allowance for a spouse.  

Further, while the regulations prescribe evidence of the 
marriage, this form of proof is not all that is necessary for 
additional benefits.  See 38 C.F.R. § 3.216 and 3.205.  The 
21-686 submitted in October 1982 does not satisfy the 
requirements because it did not include the spouse's SSAN.  
In addition, he did provide an income form in 1996 that did 
not identify his current spouse by name, although he did 
indicate that he was married and living together with his 
spouse.  He argues that the 21-686 in 1992 was fully 
completed and that his representative sent it to VA.  
However, the SSAN is a mandatory element to receive such 
benefits.  

Section 3.216 requires the termination of such benefits if 
the SSAN is not received within an established time period 
and not shown to have not been issued.  Thus, mere proof of 
marriage alone, as reflected in the applicable VA form and 
other documents, is not sufficient for the award of dependent 
benefits.  VA has no discretion regarding submission of the 
SSAN where available, and there was no assertion from the 
veteran that his spouse did not have a SSAN.  Further, the RO 
correctly informed him in 1992 that the SSAN was necessary 
for receipt of dependent benefits and provided the statutory 
authority for its request.  See McGuire v. West, 11 Vet. App. 
274, 279 (1998) holding regulations should be construed so as 
to harmonize them with the authorizing law; Bone v. Brown, 9 
Vet. App. 446, 449 (1996) holding that deference is given to 
the Secretary's interpretation of statute.  



The benefits claim form, standing alone, may not serve to 
satisfy this regulation.  Therefore, the SSAN requirement 
being nondiscretionary, the RO was correct in denying 
entitlement to an effective date for dependency benefits 
earlier than April 1, 1997 after receipt of the necessary 
information in March 1997.  See 38 C.F.R. § 3.158.  Cf. 
McColley v. West, 13 Vet. App. 553 (2000); Jones v. Brown, 8 
Vet. App. 558 (1996) noting evidence on file included SSAN 
for claimant spouse.  Although version of the 21-686c used in 
1992 did not have a block specified for the SSAN, the letter 
mailed to the veteran in November 1992 told him the statutory 
authority to require this information and the effect on the 
benefit payment if he did not submit the information.  This 
VA supplemented the form with instructions to allow the 
veteran to comply with current law.

The contention of nonreceipt of the November 1992 VA 
correspondence must be addressed since the required 
disclosure of the spouse's SSAN is a valid requirement to 
receive benefits.  It is well settled that there is a 
presumption of regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483, 486 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
However if the appellant submits clear evidence to the effect 
that VA's regular practices are not followed or are not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption.  Then the burden shifts to the Secretary 
to show, for example, that a document was mailed or as in 
this case, no claim was received.  Warfield, 10 Vet. App. at 
486 (emphasis added); see also Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991).

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO would have properly 
mailed a copy of the form letter to the claimant in 1992 
after receiving the claim that was incomplete.  However, the 
presumption may be rebutted by clear evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus the assertions regarding 
nonreceipt do not serve to rebut any presumption of 
regularity with respect to whether the VA form 20-8992 was 
properly mailed to the appellant in November 1992.  A review 
of the record shows that the form was mailed to the veteran 
at his address of record and not returned undelivered.   

The appellant has also failed to submit clear evidence that 
VA procedures were not followed.  His statement that he would 
have complied with this requirement had he received the 
request may raise questions, but it does not rise to the 
level of "clear evidence to the contrary."  See Warfield, 
supra.  For example, he has not submitted, to support this 
aspect of the claim, evidence from other sources recounting 
experiences with VA practices and procedures that could serve 
as clear evidence to the contrary required to rebut the 
presumption of administrative regularity. See for example 
Ashley, 2 Vet. App. at 66.  Therefore, the Board finds that 
the appellant has not presented clear evidence to the 
contrary to rebut the presumption that the VA form 20-8992 
was sent to the appellant in 1992.  


ORDER

Entitlement to an effective date, prior to April 1, 1997, for 
an additional compensation allowance for a dependent spouse 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

